UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            01/30/20
 Carlos Ruiz,
                                                              19-CV-03188 (AT)(KHP)
                            Petitioner,
                                                                     ORDER
                    -against-

 Cyrus Vance,

                            Respondent.


       KATHARINE H. PARKER, United States Magistrate Judge.

       On December 13, 2019, the Court ordered the parties to submit a letter to inform the

Court as to whether Respondent consents to Petitioner’s proposed amended petition or,

alternatively, to file a proposed briefing scheduling for Petitioner’s motion to amend by

December 27, 2019. The parties have not done so. By no later than February 7, 2020, the

parties shall file a joint letter to either inform the Court that Respondent consents or,

alternatively, propose a briefing schedule. If Respondent consents, the parties will further

inform the Court whether Respondent consents to Petitioner’s pending motion to stay in light

of the stipulated amended petition or, alternatively, will set forth a proposed briefing schedule

for the motion to stay.



Dated: New York, New York
       January 30, 2020
                                                     SO ORDERED.


                                                     ________________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
